UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard Growth and Income Fund Annual Report September 30, 2010 > Vanguard Growth and Income Funds Investor Shares returned 9.24%, and the Admiral Shares returned 9.37%, solid absolute returns that fell short of the benchmark indexs result. > Among the funds bright spots were benchmark-beating stock selections in the materials, health care, and consumer staples sectors. > Missteps in the utilities, information technology, and industrial sectors offset the funds relative strengths elsewhere. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Funds After-Tax Returns. 23 About Your Funds Expenses. 24 Trustees Approve Advisory Agreement. 26 Glossary. 27 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended September 30, 2010 Total Returns Vanguard Growth and Income Fund Investor Shares 9.24% Admiral Shares 9.37 S&P 500 Index 10.16 Large-Cap Core Funds Average 7.86 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $22.34 $23.98 $0.408 $0.000 Admiral Shares 36.48 39.15 0.718 0.000 1 Chairmans Letter Dear Shareholder, Investor Shares of Vanguard Growth and Income Fund returned 9.24% for the fiscal year ended September 30; Admiral Shares returned 9.37%. This performance trailed that of the Standard & Poors 500 Index, but surpassed the average return of large-cap core funds. Subpar stock selections in sectors such as utilities, information technology, and industrials offset notable strengths in materials, health care, and consumer staples, keeping the fund a few steps behind its benchmark index. If you hold shares of the fund in a taxable account, you may wish to review information on the funds after-tax returns that appears later in this report. On October 6, after the close of the period, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. An upbeat end to a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices 2 through the spring and summer. In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the 12-month period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raises questions about the prospects for total returns in a fixed income market where yields hover near all-time lows. At the start of the period, the 10-year U.S. Treasury note yielded 3.31%; at the end of the period, the figure was 2.51% as investors bid up bond prices. As yields move lower, of course, the scope for continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. Despite a solid 12-month return, the fund trailed its benchmark Vanguard Growth and Income Funds advisor, Mellon Capital Management, uses quantitative stock-selection models with the aim of matching the risk profile of its benchmark, the S&P 500 Index, while producing superior returns. Although the funds sector weightings are very similar to those of the benchmark, the advisor seeks to hold the best, and avoid the worst, stocks in each sector, and thus produce benchmark-beating returns. Although the fund generated a solid absolute return over the past 12 months, it fell short of this goal. Poor stock selection in the utilities sectorincluding the advisors overweighting of some weak-performing electric utilities and lack of exposure to some of the better performerscontributed to the funds underperformance relative to the benchmark. In the information technology sector, the fund did not hold several computer storage and peripherals stocks that posted healthy returns. And within industrials, the fund overweighted some weak-performing aerospace and defense stocks and had no stake in several that posted robust returns. The advisor also made some poor stock choices among regional bank stocks. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.35% 0.21% 1.27% The fund expense ratios shown are from the prospectus dated January 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Large-Cap Core Funds. 4 The record was better in the materials, health care, and consumer staples sectors, where the fund outperformed the benchmark. In materials, the overweighting of a couple of diversified metals and mining stocks boosted returns. In health care, the funds advisor avoided a couple of poorly performing health care equipment stocks and overweighted some managed health care companies that generated strong returns for the year. In consumer staples, good stock picks in packaged foods also buoyed returns. A challenging decade The Growth and Income Fund benefited from the broad market rally over the last 12 months. Still, the funds ten-year record bears the scars of the financial markets recent turmoil. The average annual return for the funds Investor Shares over the last ten years was 1.10%, a performance that trails that of the S&P 500, which posted an annualized return of 0.43% for the period. The funds return did, however, surpass the 2.07% average annual return for large-cap core funds for the period. The decade has been challenging for all investment managers, but the market dynamics, particularly the character of the markets 2008 downturn and subsequent rebound, have tended to put quantitative managers at a disadvantage. The stocks typically favored by these managersthose with below-average valuations, better-than-average earnings growth prospects, and solid balance sheetshave trailed some of the markets more speculative fare. Total Returns Ten Years Ended September 30, 2010 Average Annual Return Growth and Income Fund Investor Shares -1.10% S&P 500 Index -0.43 Large-Cap Core Funds Average -2.07 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Despite its recent challenges, we remain confident that the funds disciplined, research-based approach to stock selection, combined with the advantage of Vanguards low costs, will produce competitive long-term returns. Please note: After the close of the period, Oliver E. Buckley, who has managed the fund since 2008, announced that he plans to retire at the end of 2010. We thank him for his service to the funds shareholders. Warren Chiang, CFA and Langton C. Garvin, CFA, who have since joined Mr. Buckley as co-managers, will continue to manage the fund after Mr. Buckleys retirement. Market turbulence should not alter investing strategy The volatility in stocks over the last two years has served as a stark reminder to investors that financial markets rarely follow a smooth path. After a period of steep market declines, the U.S. stock market produced strong returns over the last 12 months. Still, significant uncertainty remains about the outlook for future gains as U.S. employment remains at stubbornly high levels and economic growth forecasts for the United States look relatively modest. That uncertainty, however, should not dictate a change in investing strategy. Instead, investors should continue to hold a diversified portfolio of stocks and bonds that is tailored to their risk tolerance and time horizon. Such an approach will not totally insulate investors from the markets ups and downs, but rather will position them to generate solid returns over the long term. The Vanguard Growth and Income Fund, combined with other equity and fixed income investments, can be an important part of that sound financial plan. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 13, 2010 6 Advisors Report Vanguard Growth and Income Funds Investor Shares returned 9.24% for the fiscal year ended September 30. The Admiral Shares returned 9.37%. The S&P 500 Index returned 10.16%, while the average return of large-cap core funds was 7.86%. Significant market gains over the period The S&P 500 Index gained more than 10% in the 12-month period ended September 30, 2010. Strong gains were posted early in the period amid positive indicators in manufacturing and consumer confidence, although that strength has waned since April as investors have become more uneasy about the strength of the recovery. Although corporate earnings have continued to increase year-over-year, concerns about the sustainability of U.S. economic growth, persistently high unemployment, and sovereign weakness in Europe have all contributed to recurring periods of risk aversion in the markets this year. Fund performance trailed the S&P 500 benchmark during the period Although the fund performed approximately in line with the S&P 500 Index during much of the period, unfavorable stock selection in the most recent quarter resulted in underperformance for the full year. Neither industry/sector weight differences relative to the benchmark nor differences in other top-down measures such as market capitalization had a significant impact on performance. The funds performance has been most affected by the continuing vacillation of investor sentiment regarding the prospects for recovery in the global economy. In this risk on, risk off environment, with higher-than-normal correlations among stocks, performance relative to the benchmark suffered somewhat as share prices responded less to the corporate fundamentals of valuation, earnings growth, and quality that we rely on, than to alternating states of pessimism and optimism. Over the past 12 months, we witnessed significant reversals in the S&P 500 Index. During positive sentiment in the fourth quarter of last year and the first quarter of this year, the index rose a bit more than 5% in each quarter. Then, amid sharply negative sentiment in the second quarter of this year, the benchmark retreated more than 11%. During the third calendar quarter, as optimism seemed to reassert itself, the market rose more than 11%. Within the quarter, we saw the index rise by 7% in July, drop almost 5% in August, and then rebound nearly 9% in September. During that three-month period, as confidence came and went, the names we held in the fund lagged the S&P 500 by approximately 1%. Some of the poorest-performing stocks included holdings in the utilities and industrials sectors. In utilities, we owned Exelon and Constellation Energy, which underperformed peers in an environment in which industrial and small commercial energy demand remained very soft. 7 In the information technology sector, performance was mixed. Overall, stock selection was negative as the fund held hard-drive maker Western Digital and flash memory maker Micron Technology, both of which fell after a strong run-up fueled by an early rebound in PC demand, amid mounting concerns about oversupply and softening PC sales. IT outsourcer Computer Sciences Corporation also declined in the period after posting weak earnings. However, the fund gained from holding accounting software maker Intuit, which soared more than 50% on strong growth in sales of its tax preparation software product TurboTax. Portfolio performance was strongest in the health care and materials sectors. Drug distributor McKesson rose amid perceptions that the company would benefit from the U.S. health care overhaul, particularly with regard to opportunities for its medical technology business. At the same time, the fund avoided Boston Scientific, which fell more than 40% in the wake of a March announcement that it was suspending sales of its two leading defibrillators because of regulatory concerns. In the materials sector, Titanium Metals rose sharply amid rising demand for titanium among airplane makers as production of new airplane models ramped up. Energy holding Pioneer Natural Resources gained as the company increased production and signed a $1.4 billion joint venture with Reliance Industries to develop some of its shale gas assets. In the chemical industry, the fund did not hold benchmark component Monsanto, which declined sharply because of falling prices in both its herbicide and seed segments. The funds positioning and risk controls During the past year, we have completed the integration of the legacy Franklin Portfolio and legacy Mellon Capital stock selection models. As we have mentioned in previous shareholder letters, the new process seeks stocks with the same characteristicsattractive valuation, favorable momentum, and the sustainability and quality of earningsas did the legacy Franklin Portfolio stock selection model. At the same time, we also believe the new process to be somewhat more robust and better diversified than either of its legacy components. The effects of the economic debacle of late 2008 continue to influence the market. As investor confidence waxes and wanes, its impact on share prices is apparent. And it is likely that there will be more bumps down the road as global economic issues arise and play out. However, by and large, we believe that an environment of stability is slowly reestablishing itself. The fund is positioned to prosper as the market returns to valuing companies based on underlying fundamentals. Oliver E. Buckley, Executive Vice President and Head of Active Equity Strategies Mellon Capital Management Corp. October 12, 2010 8 Growth and Income Fund Fund Profile As of September 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.35% 0.21% 30-Day SEC Yield 1.51% 1.57% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 120 500 3,920 Median Market Cap $40.1B $42.1B $27.3B Price/Earnings Ratio 13.4x 15.9x 17.1x Price/Book Ratio 2.0x 2.1x 2.1x Return on Equity 21.1% 20.5% 19.1% Earnings Growth Rate 5.5% 6.2% 6.4% Dividend Yield 2.1% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 94%   Short-Term Reserves 0.3%   Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 9.8% 10.4% 11.7% Consumer Staples 11.3 11.3 10.1 Energy 11.1 10.9 9.7 Financials 15.1 15.7 16.6 Health Care 12.7 11.7 11.2 Industrials 9.8 10.8 11.1 Information Technology 19.8 18.8 19.0 Materials 3.3 3.5 4.2 Telecommunication Services 3.6 3.2 2.9 Utilities 3.5 3.7 3.5 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.99 0.99 Beta 1.02 0.99 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Johnson & Johnson Pharmaceuticals 2.9% Chevron Corp. Integrated Oil & Gas 2.9 Exxon Mobil Corp. Integrated Oil & Gas 2.9 International Business IT Consulting & Machines Corp. Other Services 2.8 Microsoft Corp. Systems Software 2.6 AT&T Inc. Integrated Telecommunication Services 2.6 Procter & Gamble Co. Household Products 2.3 JPMorgan Chase & Co. Diversified Financial Services 2.2 Apple Inc. Computer Hardware 2.2 Intel Corp. Semiconductors 1.8 Top Ten 25.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. 9 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund Investor Shares 9.24% -1.06% -1.10% $8,957   Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 10,421     S&P 500 Index 10.16 0.64 -0.43 9,577 Large-Cap Core Funds Average 7.86 -0.19 -2.07 8,113 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 Growth and Income Fund Average Annual Total Returns Periods Ended September 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (5/14/2001) Investment Growth and Income Fund Admiral Shares 9.37% -0.91% 0.42% $51,992 Dow Jones U.S. Total Stock Market Index 11.51 1.37 2.18 61,212 S&P 500 Index 10.16 0.64 0.96 54,666 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 11 Growth and Income Fund Financia l Statements Statement of Net Assets As of September 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.4%) 1 Consumer Discretionar y (9.6%) Target Corp. 1,178,300 62,968 News Corp. Class A 4,122,200 53,836 * Ford Motor Co. 4,210,900 51,541 Starbucks Corp. 1,903,700 48,697 TJX Cos. Inc. 1,085,300 48,437 VF Corp. 403,100 32,659 Time Warner Inc. 698,500 21,409 Whirlpool Corp. 259,200 20,985 Wyndham Worldwide Corp. 631,400 17,345 Gannett Co. Inc. 1,211,900 14,821 Mattel Inc. 561,300 13,168 NIKE Inc. Class B 104,800 8,399 Home Depot Inc. 180,600 5,721 Limited Brands Inc. 192,300 5,150 405,136 Consumer Stap l es (11.1%) Procter & Gamble Co. 1,627,100 97,577 Philip Morris International Inc. 919,000 51,482 Dr Pepper Snapple Group Inc. 1,266,300 44,979 Wal-Mart Stores Inc. 785,200 42,024 Walgreen Co. 1,174,300 39,339 Coca-Cola Co. 558,800 32,701 Estee Lauder Cos. Inc. Class A 449,800 28,441 ConAgra Foods Inc. 1,097,600 24,081 Tyson Foods Inc. Class A 1,415,800 22,681 Hormel Foods Corp. 346,400 15,450 Coca-Cola Enterprises Inc. 498,200 15,444 Colgate-Palmolive Co. 183,200 14,081 Hershey Co. 295,500 14,063 Costco Wholesale Corp. 214,200 13,814 PepsiCo Inc. 181,800 12,079 468,236 Market Value Shares ($000) Energ y (10.9%) Chevron Corp. 1,527,800 123,828 Exxon Mobil Corp. 1,965,336 121,438 ConocoPhillips 1,163,200 66,803 Apache Corp. 642,600 62,821 Williams Cos. Inc. 1,863,700 35,615 Schlumberger Ltd. 547,800 33,750 Pioneer Natural Resources Co. 184,400 11,991 Occidental Petroleum Corp. 67,000 5,246 461,492 Financia l s (14.9%) JPMorgan Chase & Co. 2,488,000 94,718 Goldman Sachs Group Inc. 344,200 49,764 Prudential Financial Inc. 904,800 49,022 Franklin Resources Inc. 449,600 48,062 PNC Financial Services Group Inc. 892,900 46,350 Fifth Third Bancorp 3,366,200 40,495 Travelers Cos. Inc. 745,100 38,820 Host Hotels & Resorts Inc. 2,369,800 34,315 Comerica Inc. 863,000 32,061 Aflac Inc. 601,300 31,093 Moodys Corp. 1,105,100 27,605 Bank of America Corp. 2,051,099 26,890 Plum Creek Timber Co. Inc. 536,100 18,924 Wells Fargo & Co. 736,400 18,506 MetLife Inc. 377,100 14,500 Unum Group 570,400 12,634 * Berkshire Hathaway Inc. Class B 145,800 12,055 T Rowe Price Group Inc. 187,500 9,387 State Street Corp. 225,700 8,500 Ameriprise Financial Inc. 170,900 8,089 * Citigroup Inc. 1,627,600 6,348 628,138 12 Growth and Income Fund Market Value Shares ($000) Hea l th Care (12.5%) Johnson & Johnson 2,002,000 124,044 * Amgen Inc. 1,209,200 66,639 Eli Lilly & Co. 1,627,400 59,449 Bristol-Myers Squibb Co. 1,870,092 50,698 * Zimmer Holdings Inc. 855,800 44,784 Cardinal Health Inc. 1,266,400 41,842 Allergan Inc. 490,600 32,640 Abbott Laboratories 614,700 32,112 * Humana Inc. 584,500 29,365 CIGNA Corp. 435,900 15,596 * Gilead Sciences Inc. 385,600 13,731 CR Bard Inc. 125,000 10,179 * Waters Corp. 76,300 5,401 526,480 Industria l s (9.6%) United Parcel Service Inc. Class B 1,033,500 68,924 General Electric Co. 2,937,300 47,731 Raytheon Co. 899,600 41,121 L-3 Communications Holdings Inc. 560,400 40,500 Illinois Tool Works Inc. 858,500 40,367 Southwest Airlines Co. 2,695,300 35,227 Textron Inc. 1,610,000 33,102 3M Co. 316,900 27,478 General Dynamics Corp. 338,000 21,230 United Technologies Corp. 262,300 18,684 Caterpillar Inc. 108,400 8,529 WW Grainger Inc. 54,700 6,515 Cummins Inc. 66,000 5,978 CSX Corp. 94,500 5,228 Lockheed Martin Corp. 72,000 5,132 405,746 Information Techno l og y (19.5%) International Business Machines Corp. 875,300 117,413 Microsoft Corp. 4,533,700 111,030 * Apple Inc. 325,600 92,389 Intel Corp. 3,909,600 75,182 * Google Inc. Class A 129,140 67,901 Corning Inc. 2,943,100 53,800 Computer Sciences Corp. 1,100,100 50,605 * Lexmark International Inc. Class A 766,100 34,183 * SanDisk Corp. 865,000 31,702 Harris Corp. 671,900 29,758 CA Inc. 1,395,800 29,479 * Micron Technology Inc. 3,700,400 26,680 Oracle Corp. 879,700 23,620 Visa Inc. Class A 291,400 21,639 Market Value Shares ($000) * Cisco Systems Inc. 733,700 16,068 Tellabs Inc. 1,936,700 14,428 Hewlett-Packard Co. 215,300 9,058 * Intuit Inc. 150,000 6,572 * Advanced Micro Devices Inc. 836,000 5,944 * Teradyne Inc. 504,600 5,621 823,072 M ateria l s (3.2%) Freeport-McMoRan Copper & Gold Inc. 799,900 68,303 PPG Industries Inc. 315,700 22,983 EI du Pont de Nemours & Co. 335,300 14,961 International Paper Co. 480,900 10,460 * Titanium Metals Corp. 352,900 7,044 Newmont Mining Corp. 104,900 6,589 Cliffs Natural Resources Inc. 80,300 5,133 135,473 Te l ecommunication Services (3.6%) AT&T Inc. 3,869,800 110,676 Verizon Communications Inc. 1,233,000 40,184 150,860 Uti l ities (3.5%) DTE Energy Co. 1,126,000 51,717 Constellation Energy Group Inc. 1,573,200 50,720 Integrys Energy Group Inc. 292,700 15,238 American Electric Power Co. Inc. 408,000 14,782 Entergy Corp. 174,400 13,347 145,804 Tota l Common Stocks (Cost $3,813,660) 4,150,437 Temporar y Cash Investment (1.5%) 1 M one y M arket Fund (1.5% ) 2 Vanguard Market Liquidity Fund, 0.261% (Cost $66,118) 66,118,332 66,118 Tota l Investments (99.9%) (Cost $3,879,778) 4,216,555 Other Assets and Liabi l ities (0.1%) Other Assets 3 155,417 Liabilities (152,755) 2,662 Net Assets (100%) 13 Growth and Income Fund At September 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 5,635,163 Undistributed Net Investment Income 6,664 Accumulated Net Realized Losses (1,761,730) Unrealized Appreciation (Depreciation) Investment Securities 336,777 Futures Contracts 2,343 Net Assets 4,219,217 Investor SharesNet Assets App l icab l e to 125,931,486 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) 3,020,068 Net Asset Va l ue Per Share Investor Shares $23.98 Admira l SharesNet Assets App l icab l e to 30,628,933 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) 1,199,149 Net Asset Va l ue Per Share Admira l Shares $39.15 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.6% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Cash in the amount of $7,110,000 has been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 14 Growth and Income Fund Statement of Operations Year Ended September 30, 2010 ($000) Investment Income Income Dividends 91,340 Interest 1 129 Security Lending 846 Total Income 92,315 Expenses Investment Advisory FeesNote B Basic Fee 4,510 Performance Adjustment (2,002) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 7,376 Management and AdministrativeAdmiral Shares 1,665 Marketing and DistributionInvestor Shares 686 Marketing and DistributionAdmiral Shares 270 Custodian Fees 39 Auditing Fees 26 Shareholders ReportsInvestor Shares 97 Shareholders ReportsAdmiral Shares 8 Trustees Fees and Expenses 10 Total Expenses 12,685 Expenses Paid Indirectly (291) Net Expenses 12,394 Net Investment Income 79,921 Rea l ized Net Gain (Loss) Investment Securities Sold 177,736 Futures Contracts 1,206 Rea l ized Net Gain (Loss) 178,942 Change in Unrea l ized Appreciation (Depreciation) Investment Securities 134,146 Futures Contracts 2,183 Change in Unrea l ized Appreciation (Depreciation) 136,329 Net Increase (Decrease) in Net Assets Resu l ting from Operations 395,192 1 Interest income from an affiliated company of the fund was $129,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Growth and Income Fund Statement of Changes in Net Assets Year Ended September 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 79,921 98,334 Realized Net Gain (Loss) 178,942 (1,371,420) Change in Unrealized Appreciation (Depreciation) 136,329 545,703 Net Increase (Decrease) in Net Assets Resulting from Operations 395,192 (727,383) Distributions Net Investment Income Investor Shares (55,197) (73,186) Admiral Shares (24,503) (36,418) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (79,700) (109,604) Capita l Share Transactions Investor Shares (455,269) (120,422) Admiral Shares (335,182) (174,315) Net Increase (Decrease) from Capital Share Transactions (790,451) (294,737) Total Increase (Decrease) (474,959) (1,131,724) Net Assets Beginning of Period 4,694,176 5,825,900 End of Period 1 4,219,217 4,694,176 1 Net AssetsEnd of Period includes undistributed net investment income of $6,664,000 and $6,443,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Growth and Income Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period $22.34 $25.84 $38.62 $33.79 $31.29 Investment Operations Net Investment Income .418 .447 .546 .600 .550 Net Realized and Unrealized Gain (Loss) on Investments 1.630 (3.453) (8.758) 4.840 2.470 Total from Investment Operations 2.048 (3.006) (8.212) 5.440 3.020 Distributions Dividends from Net Investment Income (.408) (.494) (.560) (.610) (.520) Distributions from Realized Capital Gains   (4.008)   Total Distributions (.408) (.494) (4.568) (.610) (.520) Net Asset Va l ue, End of Period $23.98 $22.34 $25.84 $38.62 $33.79 Tota l Return 1 9.24% -11.29% -23.28% 16.20% 9.76% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $3,020 $3,253 $3,919 $5,465 $5,088 Ratio of Total Expenses to Average Net Assets 2 0.32% 0.35% 0.31% 0.32% 0.38% Ratio of Net Investment Income to Average Net Assets 1.74% 2.28% 1.69% 1.61% 1.65% Portfolio Turnover Rate 94% 83% 96% 100% 93% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.04%), (0.02%), 0.00%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 17 Growth and Income Fund Financia l High l ights Admira l Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period $36.48 $42.20 $63.08 $55.20 $51.12 Investment Operations Net Investment Income .722 .775 .963 1.070 .997 Net Realized and Unrealized Gain (Loss) on Investments 2.666 (5.638) (14.313) 7.903 4.036 Total from Investment Operations 3.388 (4.863) (13.350) 8.973 5.033 Distributions Dividends from Net Investment Income (.718) (.857) (.985) (1.093) (.953) Distributions from Realized Capital Gains   (6.545)   Total Distributions (.718) (.857) (7.530) (1.093) (.953) Net Asset Va l ue, End of Period $39.15 $36.48 $42.20 $63.08 $55.20 Tota l Return 9.37% -11.15% -23.19% 16.37% 9.97% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $1,199 $1,441 $1,907 $2,794 $2,321 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.21% 0.16% 0.18% 0.20% Ratio of Net Investment Income to Average Net Assets 1.85% 2.42% 1.84% 1.75% 1.83% Portfolio Turnover Rate 94% 83% 96% 100% 93% 1 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.04%), (0.02%), 0.00%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 18 Growth and Income Fund Notes to Financia l Statements Vanguard Growth and Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 19 Growth and Income Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Mellon Capital Management Corporation provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the S&P 500 Index. For the year ended September 30, 2010, the investment advisory fee represented an effective annual basic rate of 0.10% of the funds average net assets before a decrease of $2,002,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2010, the fund had contributed capital of $741,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.30% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisor to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the year ended September 30, 2010, these arrangements reduced the funds expenses by $291,000 (an annual rate of 0.01% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
